Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered May 29, 2008, as amended July 8, 2008, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
At sentencing, the court was under no obligation to conduct a sua sponte inquiry into whether there was a conflict between defendant and his counsel. Defendant never made an explicit or implicit request for new counsel at any stage of the proceedings, or a motion to withdraw his plea; on the contrary, during the plea allocution he said he was “very” satisfied with his legal representation. Accordingly, there was nothing before the court *611to warrant an inquiry. In any event, defendant received a full opportunity to be heard before the court imposed sentence. Nothing in the comments made by defendant or his counsel at sentencing suggested a conflict of interest (see People v Nelson, 7 NY3d 883 [2006]). At most, the purported conflict amounted to a possible disagreement over investigatory strategy. There is no indication that the attorney provided ineffective assistance in connection with the guilty plea (see People v Ford, 86 NY2d 397, 404 [1995]). Concur—Mazzarelli, J.E, Nardelli, Catterson, DeGrasse and Roman, JJ.